Opinion oe the Oourt by
Judge Peters :
It is uot alleged in the petition that both the attorneys employed by appellees during the whole term of the court were prevented 'from attending to their clients’ eases by sickness, nor that they were for that cause prevented from being in court on the day on which the action was set for trial, or afterwards during the term, and were thereby prevented from discovering that a judgment had been rendered against him, until after the expiration of the term of the court.
But if appellant’s counsel were both sick and unable to attend to his case, which would have been a sufficient reeason for a continuance of it at that term of the court, if the judge had been informed of the fact, still it was the duty of appellant to be in court himself, when the case was called, to inform the court of the sickness of his counsel, and to see that no advantage was taken of him. He, however, fails to state that he was at any time present in court, or that he gave any attention whatever to the suits, and offers no excuse or reason for this absence, or his failure to inquire after the case.
The answer was not in the papers of the action in which the judgment was rendered, and there was no motion to consolidate the two actions, and it is not alleged that the court was informed that the answer lodged with the clerk was intended to apply to both actions.
The allegations of the petition are insufficient to acquit appellant *60of culpable negligence, or at least of indifference and inattention his interest, such as courts cannot favor. •
Harlan, for appellant.
Yersie, for appellee-.
Wherefore, the judgment is affirmed.